Michael C. Kramer
Kramer and Associates
542 4th Ave., Ste. 207
Fairbanks, AK 99701
(907) 888-4098
mike@mikekramerlaw.com
Attorney for TCC

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

Tanana Chiefs Conference,                  )
                                           )
       Plaintiff,                          )
                                           )
               v.                          )
                                           )
Matthew Greer,                             )
                                           )
       Defendant.                          )
                                           ) Case No. 4:21-cv-00014-HRH

                                       COMPLAINT

                                     INTRODUCTION

       1.      This action is brought by Plaintiff Tanana Chiefs Conference to stop

Defendant Matthew Greer from trespassing on Native Alaskan land.

                             JURISDICTION AND VENUE

       2.      This court has jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question); 28 U.S.C. § 1360(b)(civil jurisdiction in matters to which

Indians are parties); 28 U.S.C. § 1353 (Indian allotments); 25 U.S.C. § 345 (actions

for allotments); and Article III, § II of the U.S. Constitution.

       3.      The real property that is the subject of this matter is located at Little


COMPLAINT
TCC v. Greer, Case No. 4:21-cv-00014-HRH
Page 1 of 5
            Case 4:21-cv-00014-HRH Document 1 Filed 06/23/21 Page 1 of 5
Honolulu Creek near milepost 177 on the Parks Highway. It was transferred by

Native Allotment Certificate Number 50-98-0435. It is more particularly described

as follows:

       Lots 1, 2, and 3, U.S. Survey No. 7492, Alaska. Containing 129.98 acres, as
       shown on the plat of survey officially filed on June 7, 1985. (Talkeetna
       Recording District)(3rd Judicial District).

The property is located within the boundaries of the District of Alaska. The events

at issue also occurred within the boundaries of the District of Alaska. Venue in this

court in proper pursuant to 28 U.S.C. § 1391(b)(2).

                                           PARTIES

       4.      Plaintiff, Tanana Chiefs Conference (TCC), is a non-profit

organization formed under the laws of State of Alaska with its principal place of

business at 122 First Avenue, Ste. 600, Fairbanks, Alaska 99701. It is bringing this

claim as parens patriae.

       5.      Defendant, Matthew Greer (Mr. Greer), is a resident of the State of

Alaska.

                                           FACTS

       6.      Trespass is a constant problem on Native property including the

property at issue in this case.

       7.      Defendant has intentionally entered the property at issue in this case

without consent or permission.

       8.      The peaceful tranquility of rural Native lands is especially important


COMPLAINT
TCC v. Greer, Case No. 4:21-cv-00014-HRH
Page 2 of 5
            Case 4:21-cv-00014-HRH Document 1 Filed 06/23/21 Page 2 of 5
because of the special significance of land in Native culture.

       9.      The value of the property is diminished by the trespass.

       10.     The peaceful tranquility is destroyed by repeated and continuing

       trespass.

       11.      Trespass on Native land harms not only the individual allotment

owner but also all members of TCC and of the Native community.

       12.     TCC is a consortium of Native villages and tribes of which the

allotment owners are members.

                                           CLAIMS

       13.      All factual allegations are incorporated here.

       14.      Defendant has trespassed on the property and continues to trespass

on the property in violation of law including 25 USC § 345, 25 CFR 162.106, AS

09.45, and Alaska common law.

                                REQUEST FOR RELIEF

       15.      An injunction prohibiting Mr. Greer from entering the property.

       16.      A declaration stating that nobody may enter the property without

permission.

       17.      Monetary damages.

       18.      Costs, attorney fees, and interest.

       19.      All other equitable or legal relief this court considers fair.




COMPLAINT
TCC v. Greer, Case No. 4:21-cv-00014-HRH
Page 3 of 5
            Case 4:21-cv-00014-HRH Document 1 Filed 06/23/21 Page 3 of 5
       DATED this 23rd day of June 2021.

                                           KRAMER and ASSOCIATES
                                           Tanana Chiefs Conference

                                           By:   /s/ Michael C. Kramer
                                                 ABA#: 9605031




COMPLAINT
TCC v. Greer, Case No. 4:21-cv-00014-HRH
Page 4 of 5
         Case 4:21-cv-00014-HRH Document 1 Filed 06/23/21 Page 4 of 5
                              CERTIFICATE OF SERVICE

I hereby certify that on June 23, 2021, a copy of the foregoing was served via
certified mail to:

       Matthew Greer
       3324 Koba Way, Box 1
       Fairbanks, AK 99709


/s/ Michael C. Kramer
Kramer and Associates




COMPLAINT
TCC v. Greer, Case No. 4:21-cv-00014-HRH
Page 5 of 5
         Case 4:21-cv-00014-HRH Document 1 Filed 06/23/21 Page 5 of 5
